                 Case 1:21-cv-00532-SAG Document 28-1 Filed 04/06/21 Page 1 of 1

bocarrasco47@outlook.com

From:                Janker, Caitlin <cjanker@mtb.com> on behalf of Office of the President
                     <OfficeofthePresident@mtb.com>
Sent:                Tuesday, February 2, 2021 11:19 AM
To:                  bocarrasco47@outlook.com
Subject:             Correspondence Acknowledgement Email


Dear Valued Customer,

We’d like to confirm that we have received your correspondence on February 1, 2021, via the CFPB portal, and are
currently researching your concerns with the appropriate area(s) of M&T.

Please know that we will respond to your concerns in writing by submitting our response directly to the CFPB
portal. Additionally, as part of our research, we might need to contact you. Should you have any questions in the
meantime, feel free to reply to this e‐mail, OfficeofthePresident@mtb.com or call us at 716‐635‐4520.

Sincerely,

Voice of the Customer


This email may contain privileged and/or confidential information that is intended solely for the use of the addressee. If
you are not the intended recipient or entity, you are strictly prohibited from disclosing, copying, distributing or using any
of the information contained in the transmission. If you received this communication in error, please contact the sender
immediately and destroy the material in its entirety, whether electronic or hard copy. This communication may contain
nonpublic personal information about consumers subject to the restrictions of the Gramm‐Leach‐Bliley Act and the
Sarbanes‐Oxley Act. You may not directly or indirectly reuse or disclose such information for any purpose other than to
provide the services for which you are receiving the information. There are risks associated with the use of electronic
transmission. The sender of this information does not control the method of transmittal or service providers and
assumes no duty or obligation for the security, receipt, or third party interception of this transmission.




                                                              1
